Exhibit 10.15
Execution Version
SHAREHOLDERS AGREEMENT
THIS SHAREHOLDERS AGREEMENT (the “Agreement”), dated as of May _____, 2010 is
made and entered into by and among the following shareholders of ImaRx
Therapeutics, Inc., a Delaware corporation (the “Purchaser”): Edward Sylvan,
Terry Sylvan and Michael Doban (collectively, the “Sycamore Majority
Shareholders”), JRT Productions, Inc., a California corporation (“JRT”), and Red
Cat Productions, Inc., a California corporation (“Red Cat,” and together with
JRT, the “Target Shareholders,” and together with Sycamore Shareholders,
collectively the “Shareholders” and each individually, a “Shareholder”). The
Shareholders enter into this Agreement connection with (1) that certain
Agreement and Plan of Merger, dated as of March 17, 2010, (the “Merger
Agreement”), and (2) that certain that certain Agreement for the Purchase and
Sale of Stock, dated as of March 17, 2010 (the “Stock Exchange Agreement”).
Unless otherwise indicated, capitalized terms used and not otherwise defined
herein shall have the respective meanings assigned to them in the Merger
Agreement referred to below.
RECITALS:
WHEREAS, prior to the consummation of the transaction contemplated by the Merger
Agreement and the Stock Exchange Agreement (the “Transaction”), the Purchaser
had issued and outstanding 11,665,733 shares of common stock issued and
outstanding, (ii) certain warrants to purchase 834,126 shares of the Company’s
$.0001 par value common stock; and (iii) certain options to purchase 421,935
shares of the Company’s $.0001 par value common stock, which shares, warrants
and options were held by certain holders (the “ImaRx Shareholders”);
WHEREAS, prior to the Transaction, the Sycamore Majority Shareholders and other
Sellers (as defined in the Stock Exchange Agreement, and collectively with the
Sycamore Majority Shareholders, the “Sycamore Shareholders”) were the owners of
100% of issued and outstanding shares of $.001 par value common stock of
Sycamore Films, Inc., a Nevada corporation (the “Subsidiary”);
WHEREAS, pursuant to the Merger Agreement and the Stock Exchange Agreement, the
Purchaser shall have issued an additional 79,376,735 shares of the Purchaser’s
$0.0001 par value common stock to the Target Shareholders and the Sycamore
Shareholders, thereby 91,042,468 shares of the Purchaser’s $.0001 par value
common stock shall be issued and outstanding;
WHEREAS, upon the Closing of the Transaction, the Purchaser’s capital structure,
on a fully diluted basis, shall be as reflected in the schedule below
(“Purchaser Shareholders Schedule”):

                      Percentage     Number of Shares of   Shareholder(s)  
Ownership     Common Stock  
JRT
    2.5 %     2,307,463  
Red Cat
    2.5 %     2,307,463  
Sycamore Shareholders:
    81 % =     74,761,808  

 

 



--------------------------------------------------------------------------------



 



                      Percentage     Number of Shares of   Shareholder(s)  
Ownership     Common Stock  
Edward Sylvan
    52.46 %     48,419,808  
Terry Sylvan
    16.00 %     14,767,764  
Michael Doban
    1.00 %     922,985  
other shareholders
    11.54 %     10,651,250  
ImaRx Shareholders (on fully diluted basis)
    14 %     11,665,733, plus
warrants for 834,126, plus
options for 421,935 =
12,921,794  
Total (on fully diluted basis)
    100 %     92,298,528  

WHEREAS, JRT and Red Cat each own 50% of the issued and outstanding shares of no
par value common stock of the Target;
WHEREAS, pursuant to the Merger Agreement, the Target shall merge with and into
the Subsidiary;
WHEREAS, pursuant to the Stock Exchange Agreement, the Subsidiary shall become a
wholly owned subsidiary of the Purchaser;
WHEREAS, Joseph Takats (“Takats”) is the owner of 100% of the issued and
outstanding shares of no par value common stock of JRT;
WHEREAS, Donald Scotti (“Scotti”) is the owner of 100% of the issued and
outstanding shares of no par value common stock of Red Cat; and
WHEREAS, the execution and delivery of this Agreement by the Shareholders is a
condition precedent to the Closing of the Transaction;
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties set forth herein and the mutual benefits to be
derived herefrom, the parties hereto agree as follows:
AGREEMENT
1. Voting.
a. The Purchaser’s Board of Directors. The Purchaser’s Board of Directors (the
“Purchaser’s Board”) shall consist of not more than seven (7) directors, of
which two (2) directors shall be Scotti and Takats. For the duration of this
Agreement, and so long as Red Cat and JRT each own at least 250,000 shares of
the Purchaser’s common stock prior to the Reverse Stock Split (or at least
125,000 such shares after the Reverse Stock Split), all Shareholders agree to
take all actions as are reasonably necessary to cause Scotti and Takats to
remain directors on the Purchaser’s Board, including, but not limited to,
nominating Scotti and Takats as directors in connection with each annual meeting
of the shareholders of the Purchaser. So long as Scotti and Takats remain
directors on the Purchaser’s Board, the Shareholders shall vote all their shares
of the Purchaser’s common stock against any resolution or amendment of the
Purchaser’s Certificate of Incorporation or Bylaws, or any other transaction
that would cause the membership

 

2



--------------------------------------------------------------------------------



 



of the Purchaser’s Board to exceed seven (7) directors, unless Scotti and Takats
affirmatively approve a different vote as to any such action.
b. The Subsidiary’s Board of Directors. The Subsidiary’s Board of Directors (the
“Subsidiary’s Board”) shall consist of the Sycamore Majority Shareholders,
Scotti, and Takats. The directors shall serve until their successors are
appointed or elected and duly qualified. For the duration of this Agreement, the
Shareholders, in their capacity as directors of the Purchaser’s Board, shall
annually vote to appoint Scotti and Takats as directors of the Subsidiary’s
Board.
2. Shares Ownership. Each Shareholder hereby represents, warrants and guarantees
that the Purchaser Shareholders Schedule in the recitals hereof truly and
accurately represents such Shareholder’s stock ownership as of the date of
Closing of the Transaction.
3. Injunctive Relief. The Shareholders agree to comply fully with, and be bound
by, the terms and provisions of this Agreement, which has been carefully
considered and specifically agreed as being reasonable and necessary. Therefore,
if any Shareholder shall at any time breach, violate or fail to comply fully
with the terms of this Agreement, other Shareholders shall be entitled to
equitable relief against the breaching Shareholder by way of injunction (in
addition to, but not in substitution for, any and all other relief to which such
non-breaching Shareholders may be entitled either by law or in equity) to
restrain such breach or violation and to compel compliance with the terms of
this Agreement. The Shareholders hereby waive any necessity or desirability of
posting any bond or other security in any proceeding brought to enforce the
terms of this Agreement.
4. Termination. This Agreement shall terminate upon the earliest of (i) the
mutual written agreement to terminate executed by the Shareholders, or
(ii) death or incapacity of Scotti or Takats, as declared by a court of
competent jurisdiction, provided that in case of death or incapacity of one of
them, the Agreement shall remain in full force and effect with respect to the
other.
5. Miscellaneous.
a. Governing Law. This Agreement shall be construed, interpreted and the rights
of the parties determined in accordance with the Laws of the State of
California, as applied to agreements among California residents entered into and
wholly to be performed within the State of California (without reference to any
choice of law rules that would require the application of the Laws of any other
jurisdiction).
b. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
c. No Third-Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and his, her or its successors and
permitted assigns and nothing in this Agreement express or implied is intended
to or shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.

 

3



--------------------------------------------------------------------------------



 



d. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
e. Counterparts. This Agreement may be executed by facsimile in one or more
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement.
f. Amendment. This Agreement may be amended, supplemented or modified only by an
instrument in writing signed on behalf of the parties hereto.
g. Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.
[The remainder of the page is intentionally left blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has caused this Shareholders Agreement
to be duly executed on its behalf as of the day and year first above written.

          JRT PRODUCTIONS, INC.    
 
       
By:
       
 
 
 
Name: Joseph Takats    
 
  Title: President    
 
        RED CAT PRODUCTIONS, INC.    
 
       
By:
       
 
 
 
Name: Donald Scotti    
 
  Title: President    
 
        “SYCAMORE MAJORITY SHAREHOLDERS”    
 
       
By:
       
 
 
 
Edward Sylvan    
 
       
By:
       
 
 
 
Terry Sylvan    
 
       
By:
       
 
 
 
Michael Doban    

 

5